IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                                        FILED
                                                                                       July 10, 2008

                                             No. 07-30773                        Charles R. Fulbruge III
                                                                                         Clerk

HARRY P MENDOZA, Captain

                                                          Plaintiff-Appellee
v.

NEW ORLEANS CITY; C RAY NAGIN; WARREN RILEY; MARLON
DEFILLO; MICHAEL HARRISON; BRUCE ADAMS; SERGEANT
LAWRENCE JONES; SERGEANT KENNETH MIESTCHOVICH

                                                          Defendants-Appellants

------------------------------------------------------------------------------------------------------------

HARRY MENDOZA

                                                          Plaintiff-Appellee
v.

NEW ORLEANS CITY

                                                          Defendant-Appellant




                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:06-CV-3040
                                       No. 07-30773

Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2